Citation Nr: 0808656	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the third metatarsal, left foot.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for dental trauma.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to an effective date earlier than September 
19, 2005 for entitlement to a non-service connected pension.    


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).   

Procedural history

The veteran served on active duty from August 1968 until 
August 1971.  

In a December 1992 rating decision, the RO denied the 
veteran's initial claim of entitlement to service connection 
for residuals of trauma to the jaw.  The veteran did not 
appeal.  

In November 2003, the RO received the RO's request to reopen 
his previously denied claim of entitlement to service 
connection of residuals of dental trauma.  
In May 2004, the veteran submitted initial claims of 
entitlement to service connection for residuals of a stress 
fracture to the third metatarsal of the left foot and for pes 
planus.  The November 2004 rating denied the veteran's three 
claims.  
The veteran disagreed with the November 2004 rating decision.

In August 2005, the RO granted the veteran's claim of 
entitlement to service connection of residuals of a stress 
fracture of the third metatarsal of the left foot.  
A noncompensable disability rating was assigned.  The veteran 
disagreed with the initially assigned rating.  

The veteran has perfected appeals as to these issues.

In a March 2006, rating decision entitlement to a non-service 
connected pension was granted effective September 15, 2005.  
The veteran perfected his appeal as to this issue with the 
timely submission of his substantive appeal in August 2007.  
Included with the appeal was the veteran's request that he be 
scheduled for either a videoconference or travel board 
hearing with a Member of the Board.  The hearing has not yet 
been scheduled.  

The issues of whether new and material evidence has been 
received which is sufficient to reopen the veteran's 
previously denied claim of entitlement to service connection 
of residuals of trauma to the jaw, entitlement to service 
connection for pes planus and entitlement to earlier 
effective date for non-service connected pension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected left foot disability manifests as 
subjective complaints of pain and swelling with an objective 
showing of hallux valgus and minimal bunion.  On examination, 
there was no evidence of abnormal weightbearing,  no 
objective evidence of swelling and no finding of pes cavus, 
hammertoes or Morton's disease.  There was a specific finding 
of no additional loss of function due to pain, fatigue, 
weakness, lack of endurance or incoordination.      

CONCLUSION OF LAW

Assignment of a compensable disability rating for the 
residuals of the injury to the third metatarsal of the left 
foot is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issues on appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated June 15, 2004.  
The letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in the June 
2004 VCAA letter that VA would obtain all evidence kept by 
the VA and any other Federal agency, including VA facilities 
and service medical records.  The veteran was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

In the June 2004 letter, the veteran was specifically 
notified to send or describe any additional evidence which he 
thought would support his claims.  The veteran was 
specifically advised that "If there is any other  evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
June 2004 letter to the veteran, page 1.  These requests 
comply with the "give us everything you've got" requirements 
of 38 C.F.R. § 3.159 (b) in that the veteran was informed 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

The Board notes that the claim for a higher rating for the 
left foot injury is a downstream issue of the original 
service connection claim. VA's General Counsel has concluded 
that, if, in response to notice of its decision on a claim 
for which VA has already given the § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. VAOPGCPREC 8-2003 (Dec. 22, 2003).  
The Board finds that there is no prejudice to the veteran.  
As will be explained in detail below the veteran and his 
attorney, who presumably is familiar with VA  regulations, 
have received specific notice regarding evidence needed for a 
successful increased rating claim.   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1) veteran status, (2) current 
existence of a disability and 
(3) relationship of such disability to the veteran's service, 
are not at issue.  
With respect to elements (4), degree of disability and 
Regarding element (5), effective date, the veteran received 
specific notice as to these elements in July 2006.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6.  

The Board finds that the August 2005 rating decision which 
granted service connection specifically advised the that an 
increased disability rating would require a showing that the 
veteran's condition had worsened.  Specifically, that an 
increased rating would require "moderate symptoms associated 
with the foot injury."  The decision went on to explain how 
the medical evidence currently of record failed to establish 
such symptoms.  Moreover, the July 2006 Dingess letter to the 
veteran specifically referencing this claim  invited evidence 
that would demonstrate limitations in the veteran's daily 
life and work, such as "statements from employers as to job 
performance...or other information regarding how you condition 
(s) affect your ability to work" as well as advising the 
veteran that he could submit lay statements documenting the 
impact of his disabilities on his daily life.  The record 
reflects that the veteran has submitted three lay statements 
referencing this aspect of his disability.     

The Board notes that the VCAA letter of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran and his 
attorney, who is presumed to have knowledge of the disability 
regulations, had actual notice of the applicable criteria.  
In the April 2006 substantive appeal the attorney 
specifically referred to receipt and review of the March 2006 
SOC, which contained the applicable rating criteria.  It is 
therefore clear that the veteran was aware of the applicable 
schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge of the criteria, the Board finds 
that the veteran has received appropriate VCAA notice for his 
increased rating claim as contemplated by the Court in 
Vazquez-Flores.  

The Board further notes that the veteran's attorney has not 
alleged that the veteran has received inadequate VCAA notice.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records, lay statements and VA 
treatment records.  The veteran has identified no current 
medical treatment beyond VA treatment for this condition.  In 
July 2005, the veteran was afforded VA compensation and 
pension examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his attorney have been accorded the 
opportunity to present evidence and argument in support of 
his claim.  The veteran has declined the option of a hearing 
as to this issue.  See the substantive appeal dated April 13, 
2006.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran suffered from a stress fracture of the third 
metatarsal of the left foot during service.  According to the 
medical evidence of record, specifically the July 2005 VA 
examination report, the disability currently includes hallux 
valgus and a "minimal" bunion, along with subjective 
reports of pain and swelling.  The condition has been rated 
by analogy to  Diagnostic Code 5284 [foot injuries, other].  
See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].      

The Board believes Diagnostic Code 5284 is appropriate, in 
that it is a catch-all provision which is intended to cover a 
variety of foot disabilities, obviously including the 
veteran's service-connected stress fracture residuals.  The 
Board has considered whether or not another diagnostic code 
may be more appropriate.  

The medical evidence indicates that hallux valgus is present.  
See the report of July 2005 VA examination, to include x-ray 
reports.  Board will therefore also consider rating the 
disability under Diagnostic Code 5280 [hallux valgus]. 

As for other potentially applicable diagnostic codes, the 
July 2005 VA examination specifically ruled out Claw foot 
(pes cavus) [Diagnostic Code 5278], Morton's disease 
[Diagnostic Code 5279], hallux rigidus [Diagnostic Code 5281] 
and hammertoes [Diagnostic Code 5282].  There was also no 
finding consistent with weak foot.  There is no competent 
medical evidence to the contrary.  Diagnostic Code 5283 
[malunion or nonunion of tarsal or metatarsal bones] is also 
not more appropriate because such has not been clinically 
demonstrated. Accordingly, these Diagnostic Codes are not for 
application.  

Additionally, although the veteran has been diagnosed with 
pes planus, as will be discussed below the medical evidence 
is against a finding that this condition is part of the 
service connected disability.  Accordingly, Diagnostic Code 
5276 is also not for application.  

Therefore, the Board will rate the veteran's disability 
alternatively under Diagnostic Codes 5280 and 5284.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

Schedular criteria

Under Diagnostic Code 5280 [hallux valgus], a 10 percent 
rating is warranted if there has been an operation and 
resection of the metatarsal head. A 10 percent rating is also 
warranted for a severe case, if equivalent to amputation of 
great toe.

[Diagnostic Code 5171 provides a 10 percent rating for 
amputation of the great toe without metatarsal involvement 
and a 30 percent rating for amputation of the great toe with 
removal of the metatarsal head.]

Diagnostic Code 5284 [foot injuries, other] provides for the 
following level of disability:  

  
Severe.......................................................
.      30
  Moderately 
severe.............................................      20
  
Moderate.....................................................
.      10
  Note: With actual loss of use of the foot, rate 40 percent.

The words "moderate" and  "severe" are not defined in the VA 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2007).  The Board observes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc."  See Webster's New World Dictionary, Third 
College Edition (1988) 871.  "Severe" is defined as 
"extremely intense."  
Id., page 1071.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).   

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).



Analysis

The veteran is seeking entitlement to an initial compensable 
evaluation for his service-connected left foot disability.  
For the reasons and bases set out immediately below, the 
Board has determined that an increased rating is not 
warranted.  

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  

Bilateral pes planus was diagnosed in the July 2005 VA 
examination.  However, although pes planus has been 
diagnosed, the examiner specifically did not include it 
within his statement of the manifestations of the veteran's 
service-connected disability.  

To the extent that the veteran has reported subjective 
complaints of foot pain, the medical evidence does not, and 
cannot, assign a cause to those subjective reports.  
Accordingly, the Board will assume that all of the veteran's 
subjective complaints of left foot pain are attributable to 
the service-connected condition.

Schedular rating

The veteran has been assigned a noncompensable disability 
rating for service-connected residuals of a stress fracture 
of the third metatarsal of the left foot.  38 C.F.R. § 4.31 
(2007).  

Under Diagnostic Code 5280 [hallux valgus], a 10 percent 
rating is warranted if there has been an operation and 
resection of the metatarsal head.  This is clearly not the 
case here; the veteran's medical history does not so 
demonstrate, and the July 2005 VA examiner specifically 
stated "no resection of metatarsal heads".  

A 10 percent rating is also warranted for severe hallux 
valgus, if equivalent to amputation of great toe.  There is 
no evidence that the veteran's service-connected disability 
in any way approximates being a severe condition.  Indeed, 
the only objective symptoms of the veteran's  service-
connected stress fracture residuals are only slight 
angulation and minimal bunion formation.

Thus, under 38 C.F.R. § 4.312, a noncompensable disability 
rating is warranted.

Turning to Diagnostic Code 5284, in order to merit the 
assignment of a 10 percent disability rating, there must be a 
showing of a moderate disability.  Such is not supported by 
the medical evidence of record.  The veteran's disability is 
limited to a bunion, which has been described in the medical 
evidence as minimal.  

There are subjective complaints of pain and swelling.  
However, swelling was not found on examination and there was 
no indication of pain on examination.
To the extent that the veteran's VA treatment records refer 
to treatment of his foot condition, they indicate only 
intermittent complaints of pain and in no way contradict the 
findings of the July 2005 examination.  

The July 2005 VA examiner noted that the veteran walked with 
the assistance of a cane.  However, there is no suggestion in 
the examination report or elsewhere in the record that the 
cane was used because of the stress fracture residuals.  
Medical evidence in the file shows, in addition to the pes 
planus referred to elsewhere in this decision, the veteran 
has a significant back disability.

Accordingly, a moderate disability has not been shown.  The 
criteria for the assignment of a 10 percent disability rating 
are not met. 

The Board has considered whether or not the veteran might be 
entitled to a still higher 20 or 30 percent disability rating 
under Diagnostic Code 5284.  As a moderate disability is not 
shown, a moderately severe or severe disability are 
manifestly not shown.  Accordingly, a still higher rating is 
not warranted.  

For these reasons, the currently assigned noncompensable 
disability rating will be continued.  

DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5284, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The Board additionally observes that during the veteran's 
July 2005 VA examination, additional loss of function due to 
pain, weakness, fatigue or incoordination were specifically 
not found.  

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The noncompensable disability rating was made effective as of 
the date of the grant of service connection, November 26, 
2003.  It appears from the medical records that the 
symptomatology attributable to his service-connected 
residuals of a stress fracture of the third metatarsal of the 
left foot have remained essentially consistent over the 
period since.  The veteran and his attorney have not pointed 
to any period during which the disability was appreciably 
greater than that identified on examination in July 2005.  

Accordingly, the noncompensable rating is assigned for the 
entire period.

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor has he presented 
evidence to support the premise, that this particular 
service-connected disability results in marked interference 
with employment or frequent periods of hospitalization so as 
to ender impracticable the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b) (2007) 
[extraschedular rating criteria].  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a stress fracture of the third 
metatarsal of the left foot are denied.  


REMAND

For the reasons set out immediately below, the Board has 
determined that additional development of each remaining 
claim is required before a decision on the merits may be 
made.  
   
2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for dental trauma.

During the course of the veteran's appeal, the Court issued a 
significant decision concerning adequate notice under the 
VCAA with respect to new and material evidence claims, Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The Court determined in Kent that to comply with the notice 
requirements of the VCAA, "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant."  
See Kent, supra, at 9-10.  The Court also noted that "the 
VCAA requires [VA] to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."  Id. at 10.

The January 9, 2004 VCAA letter provided the veteran with the 
definition of new and material evidence.  However, the letter 
did not provide the veteran with notice of the elements he 
needed to establish so that the claim could be reopened.  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show 
that the veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir.)

3.  Entitlement to service connection for pes planus.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

At the July 2005 VA medical examination, bilateral pes planus 
was diagnosed.  In a September 1968 service medical record, 
an diagnosis of flat feet was entered.  Accordingly, the 
record establishes that the veteran has a current diagnosis 
as well as arguably establishing in-service existence of the 
claimed disability.  There is not now of record competent 
medical evidence as to the mater of medical nexus.  
Accordingly, VA must obtain a competent medical opinion on 
the matter of medical nexus.  

4.  Entitlement to an effective date earlier than September 
19, 2005 for entitlement to a non-service connected pension.    

As was described in the Introduction, the veteran perfected 
an appeal as to the assigned effective date for his non-
service connected pension.  In his August 2007 substantive 
appeal, the veteran requested a hearing before a Member of 
the Board (Veterans law Judge) either via videoconference or 
a travel board hearing.  A hearing has yet to be scheduled.    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
videoconference hearing at the RO 
regarding his earlier effective date 
claim.      

2.  VBA should provide the veteran with a 
notice letter pertaining to his request to 
reopen his previously denied claim of 
entitlement to service connection of 
residuals of trauma to the jaw which 
complies with Kent

3.  VBA should arrange for a medical 
professional to review the veteran's 
claims folder.  The reviewing professional 
should express an opinion whether it is as 
likely as not that the veteran's currently 
diagnosed pes planus was incurred or 
aggravated during active duty.  
In particular, the September 19868 service 
medical record pertaining to pes planus 
service should be referenced.  If the 
reviewing professional deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
undertaken.  The reviewing professional's 
opinion and report of any examination 
should be associated with the veteran's VA 
claims folder. 

4.  After completing any other development 
it deems to be necessary, VBA should 
readjudicate the veteran's request to 
reopen his previously denied claim of 
entitlement to service connection for 
residuals of jaw trauma and the claim of 
entitlement to service connection for pes 
planus.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


